Citation Nr: 0722535	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-12 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in January 2007; a 
transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's post traumatic stress disorder is 
manifested by occupational and social impairment due to the 
following: difficulty in maintaining effective relationships 
with others; impaired impulse control marked by episodes of 
threatened violence; neglect of personal hygiene; isolative 
and asocial behaviors; and an inability to establish and 
maintain effective work relationships. 


CONCLUSION OF LAW

The schedular criteria for an initial rating of 70 percent 
for service-connected    have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in March 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also essentially requested 
that the veteran send any evidence in his possession that 
pertained to the claim.   

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

The RO provided the veteran with additional VCAA notice, 
dated in April 2006.  In this letter, the RO again informed 
the veteran of the relative duties of VA and the veteran in 
obtaining evidence and developing the claim.  The RO also 
informed the veteran as to what he needed to show to 
establish entitlement to a higher rating for a service-
connected disability and for PTSD in particular.  In response 
to that letter, the veteran's representative informed VA in a 
letter dated in May 2006 that the veteran had no additional 
information. 

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  The RO also provided the veteran with a VA 
examination, a report of which has been associated with the 
claims file.  As noted above, the veteran also had the 
opportunity to present testimony before the undersigned at a 
videoconference hearing.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Accordingly, the Board will proceed with 
appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2006).  

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  PTSD is rated pursuant to the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2006).  

Under the General Rating Formula for Mental Disorders a 70 
percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

Evidence and Analysis

Upon reviewing the record in its entirety, the Board finds 
that the criteria for a 70 percent rating for service-
connected PTSD have been approximated for the following 
reasons.  First, the evidence shows that the veteran's PTSD 
is productive of near-continuous panic or depression 
affecting his ability to function independently.  In a letter 
from F.J., an acquaintance of the veteran's, F.J. stated that 
the veteran broke down "quite often" due to intrusive 
thoughts of Vietnam.  In a statement dated in October 2004, 
the veteran wrote that he had flashbacks about Vietnam "all 
the time, nearly every day."  In a VA examination report, 
dated in March 2005, Dr. H.P. indicated that the veteran 
experienced panic attacks when driving.  It is notable that 
the veteran's occupation is a truck driver.  The Board also 
received letters from the veteran's brother, mother, and 
sister, who described the veteran as isolated, depressed and 
withdrawn.  

Next, the Board finds evidence in the record that the 
veteran's PTSD is manifested by impaired impulse control.  In 
the letter from the veteran's brother, L.H., he described the 
veteran as "short fused" and one who got into arguments 
easily.  There were also numerous references in the record to 
the veteran's urge to run over other drivers with his truck 
when he was working as a truck driver.  This urge was also 
reflected in the VA examination report, the statement from 
L.H., and by the veteran's own videoconference testimony.  

There is also evidence that the veteran has neglected his 
personal hygiene.  The veteran's brother indicated in his 
letter that the veteran had only 8-9 teeth because he 
neglected to take care of them.  The veteran's poor dental 
hygiene was also noted in VA mental status note, dated in 
April 2005.

The evidence also shows that overall, because of the 
veteran's PTSD, he has difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.  The veteran's reported constant 
episodes of anger while on the road indicates that he is 
unable to adapt to that particular work setting.  Dr. H.P. 
also stated in the VA examination report that the veteran's 
symptoms may interfere with the safe performance of 
employment at times.
  
Perhaps most revealing of the veteran's condition is his 
inability to establish and maintain effective relationships.  
As noted above, the veteran's friends and family have 
observed an individual who is isolated, depressed and 
withdrawn.  At his videoconference, he testified that he left 
the house only once or twice a week and when he did it was 
only by necessity.  In the VA examination report, Dr. H.P. 
described the veteran's impairment of work and family 
relationships as "severe" and his family role functioning 
as "grossly impaired."  This evidence, overall, shows an 
individual who is socially detached an unable to work with 
others.

The Board recognizes that not every criterion for the 70 
percent rating have been shown and that some evidence in the 
record reflects a disability less severe than one 
contemplated by a 70 percent rating.  For example, in the VA 
examination report, Dr. H.P. assigned a GAF score of 55 and 
described the veteran's difficulty in social and occupational 
functioning as moderate.  VAMC treatment records, dated from 
July 2005 to October 2005, reflected GAF scores of 55, 58, 
and 60, which also would reflect only moderate symptoms 
rather than the more severe symptoms reflected elsewhere in 
the record.   

Despite that evidence exists indicating that the PTSD is less 
severe than a 70 percent rating requires, the Board is 
mindful that when two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (2006).  As there exists 
evidence that the veteran has deficiencies in most social and 
occupational situations, the Board resolves all benefit of 
the doubt in the veteran's favor and finds that his PTSD more 
nearly approximates the criteria for the 70 percent rating.  
38 C.F.R. § 4.3 (2006).  

In finding that a disability evaluation of 70 percent 
reflects the severity of the veteran's PTSD, the Board finds 
that the next higher rating of 100 percent is not warranted 
because the veteran's PTSD is not marked by total 
occupational and social impairment.  In making this finding, 
it is notable that the evidence fails to show that his PTSD 
is marked by spatial disorientation, gross impairment of 
thought processes or communication, grossly inappropriate 
behavior, total neglect of personal hygiene, obsessional 
rituals, or suicidal ideation.  The evidence also fails to 
show that the veteran suffers from memory loss for names of 
close relatives, his own occupation, or his own name.  
Accordingly, the criteria for a 100 percent rating have not 
been demonstrated.

The Board has considered assigning staged ratings as the 
veteran is appealing the initial evaluation of his service-
connected disability, but finds that staged ratings are not 
in order during any portion of the appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected PTSD causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Moreover, the veteran has not raised such an issue.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2006).  In the 
instant case, to the extent that the veteran's service-
connected PTSD interferes with his employability, the 
currently assigned rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2006) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

An initial rating of 70 percent for service-connected PTSD is 
granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


